

105 HR 8196 IH: Protect Black Women and Girls Act of 2020
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8196IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Ms. Kelly of Illinois (for herself, Mr. Hurd of Texas, Mrs. Watson Coleman, Ms. Clarke of New York, Ms. Bass, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Education and Labor, Energy and Commerce, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish an Interagency Task Force to examine the conditions and experiences of Black women and girls in education, economic development, healthcare, labor and employment, housing, justice and civil rights, to promote community-based methods for mitigating and addressing harm and ensuring accountability, and to study societal effects on Black women and girls, and for other purposes.1.Short titleThis Act may be cited as the Protect Black Women and Girls Act of 2020.2.FindingsCongress finds as follows: (1)The United States Commission on Civil Rights (USCCR) advises Congress, as well as the President and the American public, on discrimination or denials of equal protection of the laws under the Constitution of the United States because of color, race, religion, sex, age, disability, or national origin, or in the administration of justice.(2)The USCCR routinely has difficulties collecting information from Federal agencies despite having the power to take depositions, issue interrogatories and subpoenas, and broad authority language for the collection of information from Federal agencies. (3)The activities mandated herein for the USCCR are explicitly authorized by section 3 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a). (4)An interagency task force is a task force organized in collaboration with two or more Federal agencies, using government-wide resources, and expertise to—(A)examine a particular problem, issue, or event;(B)discuss strategies as a collective group to address such problem, issue, or event;(C)identify programs, policies, and funding; and(D)make recommendations for changes in public policy.(5)Implicit bias on the basis of race is experienced by all Black people, and demonstrated more clearly, in the troubling conditions for Black women and girls in our school discipline policies and the connections to the school-to-prison pipeline for children of color with disabilities.(6)Black girls are suspended and expelled from school at rates that exceed other girls and all other boys except Black boys.(7)In studying the conditions of confinement for women in prison, Black women are admitted to prison at 3.9 times the rate of White women.(8)Black women and girls are individuals who identify as a woman, female, or femme.3.Interagency task force on Black women and girls(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Health and Human Services, shall establish an Interagency Task Force on Black women and girls (referred to in this Act as the Task Force) to carry out the purposes and duties described in subsections (c) and (d), in compliance with requirements and restrictions under law, as applicable, including those prohibiting discrimination on the basis of race and sex.(b)MembershipThe Task Force shall consist of members appointed as follows: (1)The head of each of the following agencies shall appoint at least one officer or employee, but no more than two, from a relevant office of the following: (A)The Department of Health and Human Services.(B)The Department of Education.(C)The Department of Labor. (D)The National Institutes of Health.(E)The Department of Justice.(F)The Department of Housing and Urban Development.(2)The Attorney General shall appoint the following:(A)One officer or employee of the Federal Public Defenders.(B)Two representatives of community-based organizations that have expertise working on culturally specific issues unique to the needs of Black women and girls.(3)The term of a member of the Task Force shall be 4 years, and they shall be eligible for consecutive reappointment by the head of their respective agency or the Attorney General.(c)PurposeThe purpose of the Task Force is to examine the conditions and experiences of Black women and girls, to identify and assess the efficacy of policies and programs of Federal, State, and local governments designed to improve outcomes for Black women and girls, and to make recommendations to improve such policies and programs as necessary. (d)DutiesThe duties of the Task Force are as follows: (1)EducationThe Task Force shall identify and recommend programs, policies, and incentives for adoption by Federal, State, or local governments with respect to the following: (A)Community-led educational and support programs for Black school-age girls, which shall include the following: (i)Social and emotional learning programs offered in elementary and secondary schools to children in grades 7 through 12, including—(I)affinity spaces for particularly impacted students; and (II)facilitators trained in identity-based dialogue to attend to such an affinity space or social and emotional learning program. (ii)Support for school-age girls who have a parent or guardian who is incarcerated or has a substance use disorder. (iii)Support for a college scholarship fund and programs to increase access to post-secondary education for children of incarcerated parents. (iv)Classroom and after school empowerment programs for Black girls. (v)Community-led civic engagement and community organizing education. (vi)Classroom and community-led art, theater, and STEM learning centers. (vii)School-based and community-led programs to eliminate the detention and incarceration of school-aged children.(viii)Household access to school-based communication technologies.(ix)School-based or community-based restorative justice programs to address expulsion of girls from school.(x)Curriculum, tutoring, and activities support for homeschooling and virtual learning families.(B)Community-led educational programs for Black women, including providing household access to information and communication technologies to narrow the digital divide and enhance access to higher education. (C)School-based and neighborhood restorative and transformative justice curriculums and spaces.(2)Economic developmentThe Task Force shall identify and recommend programs, policies, and incentives for adoption by Federal, State, or local governments with respect to the following: (A)Pre-apprenticeship and career exploration programs for careers as skilled building tradeswomen. (B)Programs that award not less than 10 percent of their yearly and multi-year contract dollars to Black women-owned businesses on an annual basis.(C)Entrepreneurship and cooperative business training for Black women.(D)Incidental support for low income Black women workers.(E)Career mentorship for Black women.(F)Support for older Black women workers to enter the workforce.(G)Support for Black women who leave the workforce to care for a dependent (such as an elderly relative or child) to re-enter the workforce after a significant absence. (H)Increase in sustainable employment for women headed households. (I)Limitation of barriers to occupational licensure for Black women.(J)Establishment of vocational training and career technical education.(3)HealthcareThe Task Force shall identify and recommend programs, policies, and incentives for adoption by Federal, State, or local governments with respect to the following: (A)Developing a study of the health, including the mental health, of Black women and girls.(B)Programs to improve maternal health and infant mortality outcomes for Black mothers.(C)Neighborhood-based, on demand mental health and trauma services.(D)Gender-responsive domestic and interpersonal violence responders.(E)Local neighborhood safe houses.(F)Long-term, on demand, substance use disorder treatment.(G)Neighborhood-based emergency response teams for women and girls.(H)Access to comprehensive well-women care for Black women and girls, including local testing for mammograms, papsmears, and other medical testing. (I)Local neighborhood COVID-19 testing.(4)Justice and civil rightsThe Task Force shall identify and recommend programs, policies, and incentives for adoption by Federal, State, or local governments with respect to the following: (A)Reentry assistance and reunification planning and community-based programming for women victims of the war on drugs, sexual or domestic violence, mental illness, or substance abuse. (B)Programs for Black women and girls that promote the treatment of underlying problems instead of incarceration, including the expansion of the use of parole and diversion programs and preventing the incarceration of mothers who are primary caretakers of minor children. (C)Access to legal assistance provided by the Office on Violence Against Women of the Department of Justice for child custody and parental termination proceedings.(D)Funding that enables communities to reimagine community-based programming. (E)Support for formerly incarcerated Black women, in collaboration with community-led organizations.(F)Permitting formerly incarcerated and convicted women (not including incarceration or convictions for violent offenses, human trafficking, or sex offenses) to be eligible to serve as a foster parent.(G)Judicial discretion in sentencing and procedures for resentencing.(H)Examination of policies to reform and limit laws requiring mandatory minimum sentences. (I)Examination of vacatur and expungement laws for criminal offenses committed by victims of human and sex trafficking.(5)HousingThe Task Force shall identify and recommend programs, policies, and incentives for adoption by Federal, State, or local governments with respect to the following: (A)Increasing access to the following:(i)Permanent and transitional housing for women with children, formerly incarcerated women, women with disabilities, and elderly women.(ii)Legal representation for women with children and the elderly facing eviction.(iii)Homeownership assistance funds for Black women.(B)Increasing accessibility and availability of long-term neighborhood transitional and permanent supportive housing for Black women reentering the community following incarceration.(e)Report to CongressNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Task Force shall submit to Congress a report on—(1)the activities conducted under this section; and(2)the activities conducted under this section that are ongoing or are in continuation of existing Federal programs, including information on additional work undertaken in response to duties of the Task Force under subsection (d).(f)RecommendationsNot later than two years after the date of enactment of this Act, and annually thereafter, the Task Force shall submit to Congress, the President, and to each chief executive of a State or local government recommendations on policies, practices, programs, and incentives that may be adopted to improve outcomes for Black women and girls.4.United States Commission on Civil Rights Report on issues impacting Black women and girls(a)DutiesNot later than one year after the date of enactment of this Act, and annually thereafter, the United States Commission on Civil Rights shall conduct a comprehensive study and collect data with respect to the effects on Black women and girls of the following:(1)The lack of contract opportunities with the Federal Government, for Black women.(2)The wage gap and pay equity for Black women in comparison to other individuals. (3)The high maternal mortality rate and the steps needed to reduce such rate.(4)The high infant mortality rate of Black girls.(5)The impact of screening for breast cancer at an earlier age than 40 years of age for Black women. (6)The school-to-prison pipeline and its impact on Black women and girls.(7)Housing stability, homelessness, and access to affordable rental housing and home loans for Black women. (8)The prevalence and rate of violence against Black women and girls, including Black transgender women and girls, and the effect of prevention strategies, barriers to service, and increased lethality for these individuals.(9)Excessive use of force by law enforcement, including where death results, against Black women and girls, including Black transgender women and girls.(10)The over-incarceration of Black women and girls, including Black transgender women and girls, in the juvenile and adult justice system.(11)Restoring Federal parole. (12)Establishing a moratorium on building new women’s prisons or jails. (13)Ending contracts for private prisons and electronic monitoring.(14)Repealing of the Adoption Safe Families Act of 1997 (Public Law 105–89; 111 Stat. 2115).(15)Repealing any policy or law that creates barriers to housing or precludes formerly incarcerated people from living with family members in public or private housing.(16)Neighborhood family reunification support.(17) The high rate of sex trafficking of Black women and girls, and the impact of State vacatur and expungement laws for victims of human and sex trafficking.(18)Any additional items described in section 3(d) that the Commission determines appropriate.(b)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter, the United States Commission on Civil Rights shall submit to Congress, the President, and make publicly available online, a report outlining the Commission’s activities and findings under subsection (a).(c)Information sharingAll relevant entities of the United States Government, including the Department of Justice, the Department of Health and Human Services, the Department of Education, the Department of Labor, and the National Institutes of Health, shall provide information to the United States Commission on Civil Rights in order for the Commission to carry out its duties under this section.5.Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out the provisions of this Act.